The plaintiffs petition for certification for appeal from the Appellate Court, 115 Conn. App. 404 (AC 29626), is granted, limited to the following issues:
“1. Whether the Appellate Court, based on the record before it, properly reversed the trial court’s decision by holding that the existence of an original duty must be determined before applying the continuing course of conduct doctrine to toll the statute of limitations in a nonnegligence cause of action for intentional infliction of emotional distress?
“2. Assuming that the Appellate Court held that the existence of an original duty must be determined before applying the continuing course of conduct doctrine, *933whether that court properly determined that there was no duty in this case?”
The Supreme Court docket number is SC 18474.
James F. Sullivan, in support of the petition.
Michael S. Hillis, in opposition.
Decided October 8, 2009